Citation Nr: 0601550	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

This matter was previously before the Board in April 2005, 
when it reopened the claim for entitlement to service 
connection for a low back disorder, and remanded both claims 
for the completion of additional development.  The Board is 
satisfied that, to the extent possible, all action requested 
on remand is complete, such that it may proceed with a 
decision on these matters below.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent medical evidence of record does not establish 
that a currently diagnosed low back or heart disorder is 
etiologically related to active service, or that either such 
problem manifested to a compensable degree within a year 
after service discharge.




CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service, nor may low back arthritis be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  A heart disorder was not incurred in or aggravated by 
active service, nor may any such condition be presumed to 
have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, February 
2002, October 2003, and April 2005 letters to the veteran 
from the RO (and the Appeals Management Center (AMC) on its 
behalf) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  The February 2002 and October 2003 letters 
provided notice as to the first three aforementioned 
elements, while the April 2005 letter addressed those 
elements, but also addressed the fourth notice element as 
well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As noted, the last of these letters was 
issued to the veteran in April 2005.  Thereafter, he was 
afforded an opportunity to respond, and the AMC then 
subsequently reviewed the claims (again on the RO's behalf) 
and issued a supplemental statement of the case to the 
veteran in October 2005.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini, supra; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's available service medical records 
are associated with the claims file, as are pertinent VA and 
private medical treatment records identified and/or provided 
by the veteran.  As to other private treatment records 
identified by the veteran but not currently of record, after 
obtaining the contact information and a consent form, one 
facility responded that it no longer had any such records for 
the veteran.  For the remaining identified private treatment 
providers, the April 2005 VCAA letter asked the veteran to 
provide complete contact information and a medical release 
for these providers so that the AMC could obtain their 
records, if he so desired.  The veteran, however, did not 
provide such information with releases, and in a November 
2005 statement, he advised the AMC that he had no additional 
evidence to submit in support of his claims.  The Board does 
note that the veteran was provided with VA examinations in 
support of his claims, as conducted in October 2002 and 
September 2005.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

The Board further notes that the majority of the veteran's 
service medical records are apparently not available, and 
were likely destroyed in a July 12, 1973, fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources to reconstruct 
these records.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In this case, the NPRC also indicated in April 2002 that the 
veteran did not have any records on file with the Surgeon 
General's Office at that time.  The RO is also under a duty 
to advise a claimant to obtain other forms of evidence to 
support his claim, such as lay testimony, and the claims file 
contains such notice, as seen in its February 2002, October 
2003, and April 2005 letters.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

Again, the evidence available for review for this appeal 
includes some of the  veteran's service medical records, VA 
outpatient treatment and examination reports, private medical 
reports, and statements, testimony, and argument provided by 
the veteran and/or his representative in support of these 
claims.  In reaching its decisions herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111 (West 2002); see also 70 Fed. Reg. 23,027-
23,029, effective May 4, 2005, now codified as amended at 
38 C.F.R. § 3.304(b) (2005).  The presumption of soundness 
(as applicable to a condition not noted on the entrance 
examination) may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and was not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service Connection for a Low Back Disorder

The veteran relays that he hurt his back as the result of an 
in-service basketball injury that affected his back and right 
knee.  He reports that initial X-rays in service did not show 
the injury, but that he had ongoing pain for which he 
continued to receive treatment in service and thereafter.  He 
notes that in 1974, he experienced right side paralysis, and 
when he underwent a lumbar myelogram, it showed that a disc 
had been out of place in his back for a very long time.  He 
states that he then underwent surgery to repair his back, but 
has continued to have back problems.

The veteran's available service medical records are limited 
to his February 1946 entry examination and June 1947 
separation examination reports, as well as two treatment 
records.  These documents are silent for any complaints or 
findings of a musculoskeletal problem, including a low back 
disorder.  The veteran was then discharged in July 1947.

The veteran has reported that he continued to have back pain 
after service, but also indicated that certain physicians who 
treated him at that time are no longer alive, and so any such 
treatment records are not available.

The RO released a rating decision in October 1947 that denied 
the veteran entitlement to service connection for a bruised 
knee and leg pains, because there was no medical evidence as 
to the existence of a currently diagnosed problem at that 
time.

A June 1986 report from E.R.C., M.D., stated that he first 
saw the veteran in March 1971, and that he made no complaints 
concerning his back until May 1974.  At that time, Dr. C.'s 
initial diagnosis was ligament strain over the mid-sacral 
area.  He  noted that moderate degenerative arthritic changes 
were then shown on X-ray studies.  He stated that the veteran 
failed to improve with the use of injected medication over 
the next four months, such that in September 1974, after 
complaints of pain in his back and right leg, he was admitted 
to a hospital with a diagnosis of intervertebral disc 
syndrome, and he then underwent surgery to remove a ruptured 
disk in October 1974.  Dr. C. indicated that postoperatively, 
the veteran developed a problem with a right-sided foot drop, 
such that he was given a brace.  

On VA examination in October 2002 with claims file review, 
the examiner noted a history of chronic low back pain with 
right lower extremity radiculopathy, and observed a brace on 
the veteran's right lower extremity.  He did not render a 
diagnosis pertaining to the veteran's back, or provide an 
etiology for any such back problem.    

In a May 2004 statement from M.L., M.D., the doctor indicated 
that an April 1974 lumbar myelogram of the veteran showed 
findings of a large extradural defect on the right at L5-S1.  
He stated that the veteran had a residual radiculopathy at 
that time.  He also opined that the findings on the myelogram 
were likely the result of an old injury dating back to 1947, 
as according to the veteran's history, he had been having 
symptoms all that time, until his surgical intervention in 
1974.  

VA treatment records dated from approximately June 2002 to 
May 2005 show continued treatment for back problems.

The veteran was afforded a new VA examination with claims 
file review in September 2005.  At that time, the veteran's 
April 1974 lumbar myelogram was associated with the record.  
In his report, the examiner recorded a detailed history of 
the veteran's in-service injury and treatment, as relayed by 
the veteran.  The examiner observed, however, that the 
veteran's discharge examination report made no mention of a 
back problem.  He commented that when asked why he did not 
make a report at that time, the veteran had no explanation, 
but he did state that he had a claim for a back problem in to 
VA at that point.  The examiner also noted the veteran's 
medical findings and need for surgical intervention in 1974, 
as well as his residual problems thereafter and ever since.  
After clinical evaluation, the examiner diagnosed 
degenerative arthritis of the lumbar spine with degenerative 
disc disease and radiculopathy, as well as residual symptoms 
after laminectomy.  He reported that X-ray evaluation showed 
lumbar spondylosis with hypertrophic spurs in the lumbar 
spine and sclerotic changes of the facet joints, as well as 
some degree of disc space narrowing at L5-S1.  

As to the etiology of the current problems, the September 
2005 VA examiner observed that information surrounding the 
problem during the veteran's service career was very limited, 
but that his description of his original injury was very 
compatible with disc injury and radiculopathy.  He noted that 
unfortunately, there was no independent medical confirmation 
by an examining doctor at the time of the injury.  He again 
observed that at the veteran's service discharge examination, 
there was no mention of a continuing low back problem, and 
also noted that the veteran's own private physician stated 
that he reported no back pain between 1971 and 1974.  The 
examiner advised that there was no independent documentation 
of radiculopathic pain, character of the pain, or continuity 
of the pain dating from the time of the veteran's in-service 
injury to the current problem.  He concluded that therefore, 
it was less likely than not that the present radiculopathy 
and disc disease were related to the original injury.  

In light of the above and the remaining evidence and 
information of record, the Board finds that service 
connection for a low back disorder under any currently 
available theory of entitlement is not warranted.  There is 
no medical report of record establishing that the veteran had 
low back arthritis that was manifested to a compensable 
degree within a year after service discharge, and as such, 
the Board cannot award entitlement to service connection on a 
presumptive basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.307, 3.309.  

As well, the veteran is not eligible for service connection 
for a low back disorder on a direct basis.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  There is no record of a 
back problem at the time of the veteran's service discharge, 
and not until May 1974.  Moreover, while the Board is aware 
that there are contradicting medical opinions of record as to 
whether the current low back problems are etiologically 
related to active service, the Board finds that the evidence 
on that point preponderates against the claim.  The May 2004 
report from Dr. L. is based only on a history as provided by 
the veteran, in comparison with the 1974 lumbar myelogram 
report, and not on a review of the entire record, which 
includes a normal service discharge examination in June 1947.  
The September 2005 VA examination report, however, is based 
on a review of the entire record, including the 1974 lumbar 
myelogram and the aforementioned May 2004 opinion, but also 
includes a reasoned and feasible explain why the veteran's 
low back problem may not be attributed to his active duty, 
even with full consideration of the history of injury as 
provided by the veteran.  As such, the Board may not apply 
the benefit of the doubt to the veteran's case, and the claim 
for service connection for a low back disorder on a direct 
basis must also be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).   

Service Connection for a Heart Disorder

The veteran believes that his current heart problems are 
related to his period of active duty as well.

Again, the veteran's service medical records are limited to 
his February 1946 entry examination and June 1947 separation 
examination reports, as well as two treatment records.  These 
documents are negative for any abnormal findings pertaining 
to the cardiovascular system.  There is a notation that the 
veteran initially claimed a defect or disease of heart 
trouble, but subsequent clinical evaluation was normal.  The 
veteran was discharged from service in July 1947.

In the June 1986 report from Dr. C., the physician noted that 
an impending myocardial infarction (MI) was controlled in 
April 1985.

After his October 2002 VA examination with claims file 
review, the examiner recorded problems of coronary artery 
disease with a history of MI and angioplasty, as well as 
currently chronic but stable angina, hypertension, and 
hyperlipidemia.  The examiner provided no opinion as to the 
etiology of any of these problems.

VA treatment records dated from approximately June 2002 to 
May 2005 do show treatment for cardiovascular problems.

At his September 2005 VA examination with claims file review, 
the veteran adamantly denied reporting any heart trouble at 
the time of his service enlistment, or having any cardiac 
history or active cardiac disease then.  The veteran informed 
the examiner that he began to have heart problems in the 
1960's, and by 1985, he was admitted with an MI that required 
follow-up treatment to alleviate blocked arteries.  He also 
reported a subsequent history of continuing problems.  After 
clinical evaluation, the examiner diagnosed atherosclerotic 
heart disease.  He noted that the veteran's ejection fraction 
was not available, but that he currently had limiting angina 
that became clinically evident on or about 1970.  He opined 
that there was no evidence to suggest that the veteran had 
clinical heart disease of any kind either before or during 
his service, and that therefore, his current problems were 
not related to (due to or aggravated by) service.  

In light of the above and the remaining evidence and 
information of record, the Board finds that service 
connection for a heart disorder under any currently available 
theory of entitlement is not warranted.  There is no medical 
report of record establishing that the veteran had an 
applicable heart disorder that was manifested to a 
compensable degree within a year after service discharge, and 
as such, the Board cannot award entitlement to service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.307, 3.309.  

Second, service connection on a direct basis is also not 
available here.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The Board initially notes that this claim is not 
for evaluation on an aggravation basis.  While the veteran 
did apparently report heart trouble, as stated on his service 
entry examination paperwork, such a problem was not found on 
clinical evaluation.  Therefore, the Board will not deem such 
a problem to be 'noted' as addressed at 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b).  And, the Board also will not hold 
that there is clear and unmistakable evidence of record to 
show both that such a problem preexisted service and was not 
aggravated during service.  Id.  Therefore, the veteran is 
entitled to the presumption of soundness with respect to his 
claim.  Unfortunately, there is no medical record of an in-
service heart problem, or of one at service discharge.  As 
well, by his own report, the veteran's heart problems did not 
even begin until the 1960's, and to the Board's knowledge, it 
is not apparent that the veteran has ever identified a reason 
why he believes that his heart problems are service-related.  
Finally, the September 2005 VA examiner provided the only 
medical opinion of record to address the etiology of the 
veteran's current heart problems, and he unequivocally stated 
that they are not related to the veteran's period of active 
duty.  Thus, service connection for a heart disorder, on a 
direct basis, will also be denied.

Conclusion

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not, unfortunately, consider the any assertions by the 
veteran that his current low back and heart problems were 
extant shortly after his discharge, or that they are 
etiologically related to service events, as competent medical 
evidence in support of his appeal.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against both of these 
claims, the evidence is not in a state of relative equipoise, 
and there is no basis to apply it.  Thus, the Board must deny 
the claims for service connection at this time.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a heart disorder is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


